Citation Nr: 0534537	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  98-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a seizure disorder, 
to include epilepsy.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The veteran testified at a hearing in January 1999 before an 
RO Hearing Officer and at a hearing in November 2000 before a 
Veterans Law Judge.  Transcripts of the hearings are on file.  
In February 2001 the Board remanded this case for additional 
development.  While the case was in remand status, the 
veteran perfected appeals as to issues not previously 
developed for appellate review and testified at a hearing in 
May 2005 before another Veterans Law Judge.  A transcript of 
this hearing is of record.  As both Veterans Law Judges 
presiding at the hearings must participate in the decision on 
the claims, this appeal must be decided by a Board panel.  
See 38 C.F.R. § 20.707 (2004).


FINDINGS OF FACT

1.  By a decision dated in January 1980, the RO denied 
service connection for a bilateral knee disorder.  

2.  Evidence added to the record since the January 1980 
rating decision includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  A chronic knee disorder was not identified during service 
and any current bilateral knee disorder began many years 
after the veteran's release from service and is unrelated to 
any incident of such service.

4.  A chronic left shoulder disorder was not identified 
during service and any current left shoulder disorder began 
many years after the veteran's release from service and is 
unrelated to any incident of such service.

5.  A gastrointestinal disorder was first identified many 
years after the veteran's separation from service and is not 
shown to be related to any incident of such service.

6.  There is no competent medical evidence that establishes 
that the veteran currently suffers from a seizure disorder.  

7.  A heart disorder was first identified many years after 
the veteran's separation from service and is not shown to be 
related to any incident of such service.

8.  Bronchitis was first identified many years after the 
veteran's separation from service and is not shown to be 
related to any incident of such service.

9.  The veteran was never ashore in the Republic of Vietnam, 
nor did he have service during the Vietnam War.

10.  Diabetes mellitus was first identified many years after 
the veteran's separation from service and is not shown to be 
related to any incident of such service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

2.  A bilateral knee disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

3.  A left shoulder disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

5.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2004).

6.  A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2004).

7.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).

8.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated in June 
2002, June 2003, March 2004, and April 2005, by an August 
2003 statement of the case (SOC), and by a May 2004 
supplemental statements of the case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the aforementioned 
correspondence, what information and evidence was needed to 
substantiate his claims.  This correspondence also advised 
him what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  In this way, 
he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  The correspondence 
advised him what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The August 2003 SOC and 
May 2004 SSOC notified the veteran of the information and 
evidence needed to substantiate the claims and addressed the 
VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided several opportunities 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  He was given ample time to respond 
to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issues on appeal were 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable. 

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).   For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

Certain chronic diseases, including cardiovascular-renal 
disease, diabetes mellitus, and epilepsies may be presumed to 
have been incurred in service if they have become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. § 3.307(a)(3); 
3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).  An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001, and is not applicable to this case.

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The Court has held that the credibility of evidence 
must be presumed for the purpose of deciding whether it is 
new and material. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


I.  New and Material Evidence to Reopen a claim for Service 
Connection - Bilateral Knee Disorder.  Service medical 
records reveal that the veteran complained of left knee pain, 
primarily patella pain, in September 1976.  The veteran was 
see in May 1977 with a 3 month history of bilateral knee 
pain.  The patella, right and left, moved freely to the side.  
X-rays of both knees were negative.  Knee strain was the 
assessment in May 1977.  He was treated with an ace bandage 
wrap, heat, and Tylenol.  There were no further entries in 
the service medical records regarding any complaints, 
injuries, or treatment for the veteran's knees during the 
remainder of his service, and the May 1979 separation 
examination was silent as to any knee complaints.  

In August 1979 the veteran filed a claim for service 
connection for a bilateral knee disability.  The RO denied 
the veteran's claim by a rating decision of January 1980.  In 
making that decision, it was determined that the appellant 
complained of knee pain in service on three occasions.  
However, on the separation examination, no knee disorder was 
noted.  The veteran did not appeal this decision.  Thus, the 
January 1980 decision became final and is the last final 
disallowance of the claim for service connection for a 
bilateral knee disorder on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In December 1997, the veteran attempted to reopen the claim 
for service connection for a bilateral knee disorder.   

By rating action in April 1998 the RO found that the veteran 
had submitted no new medical evidence to reopen his claim.  

At hearings in January 1999 and November 2000, the veteran 
testified that he injured his knees in service, and was 
treated with pain pills.  He did not report any knee 
disorders at his separation examination, nor did he seek 
treatment for his knees immediately after service.  Further, 
he could not recall any recent treatment for his knees in the 
past 4 or 5 years.  He testified that he had not had any 
accidents, injuries, or surgeries to the knees since service.  

VA medical records reflect that the veteran was seen in June 
1999 for complaints of painful knees.  X-ray study of the 
veteran's knees revealed well preserved articular surfaces, 
with no evidence of degenerative joint disease (DJD).  Bony 
structures and soft tissue were unremarkable.

In February 2001, the Board remanded this case for additional 
development.  It was noted that the veteran had testified 
that he had received treatment at a VA hospital in Rosedale 
in 1979 or 1980 and that the RO should obtain records of this 
treatment.

In an SSOC dated in June 2002, the RO noted that the veteran 
had failed to provided the address of the Rosedale VA Medical 
Center (VAMC) and that its efforts to ascertain the location 
of a Rosedale VA medical facility had been unsuccessful.  The 
veteran responded in July 2002, by stating that the VAMC 
identified as Rosedale was actually the Little Rock, 
Arkansas, VAMC on Roosevelt Road.

Subsequently the RO received treatment records from the VAMC 
in Little Rock, Arkansas, including an application for 
treatment dated in August 1979 and treatment records from 
1980 to 1983.  This included a March 1982 treatment record 
for viral gastroenteritis, and a July 1983 treatment record 
for chest pain.  There was no treatment records for any knee 
disorder.

Private medical records reflect that when the veteran was 
seen in August 2000 he reported a medical history of a 
dislocated shoulder.  In October 2000 he presented complaints 
of pain in his left arm, left hand, knees, back and stomach.  
A report of neurology examination dated in January 2001 
reflect that examination resulted in the following 
impressions:  numbness and paresthesia, arm pain, and neck 
pain.  Knee pain was again noted in April 2001.  In August 
2001 it was noted that the veteran reported that his knees 
were hurt in basic training.  Chondromalacia was noted.  

In October 2001, the veteran was seen by W. Hefley, M.D., a 
specialist in arthroscopic and reconstructive surgery of the 
hip, knee and shoulder.  It was noted that the veteran had 
had problems with both knees for 25years.  Reportedly, in 
1976 when he was in the Army in basic training and lying on 
the ground, a drill sergeant stepped on the posterior aspect 
of his legs.  He punctured the anterior knees.  He later 
punctured the knees again crawling in the woods.  He had had 
anterior knee pain since that time.  He had some medial and 
lateral pain as well.  It had been getting worse in recent 
years.  X-rays revealed some mild patellofemoral degenerative 
changes and mild lateral patellar tilt.  The impression was 
bilateral knee patellar maltracking with chondrosis.  Rule 
out torn medial meniscus.  A report from this physician dated 
in November 2001 reflects that MRI studies of each knee were 
done.  The following impressions were given:  (1) Bilateral 
knee patellar mal-tracking with chondrosis; and (2) Bony 
infarct right anterior distal femur.

In an October 2003 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran stated that his 
knees were injured in basic training.  When he played 
basketball the knees may pop, swell, and become painful.  He 
had never had any knee surgery.  The examiner noted that x-
rays previously taken at the VAMC were normal for both knees.  
These x-rays were taken long after the alleged injuries.  The 
examiner noted that the veteran had a normal gait and stance.  
The range of motion (ROM) of the knees was from 0 to 130 
degrees, bilaterally.  There was no effusion, or instability 
noted.  There was some very fine crepitance on one or two 
attempts to evaluate the left knee, but none on the right 
knee.  The examiner opined that based on a review of the 
claims file and medical evidence, the veteran's bilateral 
knee complaints were not related to any service injuries.  
The events described in service relating to bilateral knee 
injuries would not be responsible for any significant joint 
disorders.

At the May 2005 Travel Board hearing, the veteran testified 
that his knees were injured in basic training.  While he was 
at the firing range, the drill instructor walked on top of 
his knees.  He again injured his knees later that day while 
training in the woods when sticks from cut trees stuck into 
his knees.  He continued to complain about his knees during 
his 3-year period of service.  

Analysis.   In January 1980, the RO held that no knee 
disorder was noted on the separation examination.  The 
veteran did not appeal this decision.  Thus, the January 1980 
decision is final and is the last final disallowance of the 
claim for service connection. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).

The Board finds that the evidence added to the claims file 
since the January 1980 rating decision, including the 
veteran's testimony and the October 2003 VA examination, 
constitutes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence offers 
a more complete picture of the injuries the veteran sustained 
in service.  In addition, the veteran has testified that he 
continued to experience knee pain following his release from 
service.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). As this 
evidence was not of record at the time of the last final 
decision, it is "new and material" and the claim must be 
reopened.

Having determined that the claim is reopened the Board 
addresses the issue of entitlement to service connection for 
a bilateral knee disorder, and finds that service connection 
is not warranted.  The medical evidence fails to demonstrate 
that the veteran's bilateral knee disability began during his 
period of military service or is the result of any incident 
of such service.  The October 2003 VA examiner noted that x-
rays previously taken at the VAMC, long after the alleged 
injuries in service occurred, were normal.  The examiner 
noted that the veteran had a normal gait and stance.  The 
examiner opined that based on a review of the claims file and 
medical evidence, the veteran's bilateral knee complaints 
were not related to any service injuries.  Similarly the 
events described in service relating to bilateral knee 
injuries would not be responsible for any significant joint 
disorders.  This opinion was based upon an examination of the 
veteran and the examiner noted the claims folder was 
available for review.  Therefore, the Board finds the VA 
examiner's opinion is persuasive.

The only evidence tending to relate a bilateral knee disorder 
to military service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide medical opinions.  See Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for a bilateral 
knee disability is not warranted.  The preponderance of the 
evidence is against the claim.

II.  Service Connection -- Left Shoulder Disorder.  In this 
case, service medical records reveal that the veteran was 
treated for complaints of an injury to the left shoulder in 
March 1978.  He reported extreme pain on movement.  No point 
tenderness or spasms of the musculature were noted and 
passive ROM was normal.  The diagnosis was a mild strain.  
There were no further entries in the service medical records 
regarding any complaints, injuries, or treatment for the 
veteran's  left shoulder during the remainder of his service, 
and the May 1979 separation examination was silent as to any 
left shoulder complaints.  

In August 1979 the veteran filed a claim for service 
connection for a left arm disability.  The RO denied the 
veteran's claim by a rating decision of January 1980.  

Post service medical records reveal that the veteran injured 
his left shoulder in a work related accident in 1983.  He was 
given pain medication and treated with a sling.  The records 
also reveal a second intervening injury to the left shoulder 
in an automobile accident on July 26, 1994, in which he 
sustained injuries to his left shoulder, neck and back.  
Tenderness was noted at the left shoulder girdle primarily at 
the anterior glenohumeral joint with pain through the range 
of motion.  No obvious deformity was noted.  X-rays revealed 
a previous injury of the left shoulder.  There was a 
prominent osteophyte of the inferior aspect of the neck of 
the humerus.  The diagnosis was a musculoligantous sprain of 
the left shoulder.  

In December 1997 the veteran filed the current claim for 
service connection for a left shoulder disorder. 

At hearings in January 1999 and November 2000, the veteran 
testified that during service he slipped coming down some 
stairs injuring his left shoulder.  He continued having 
difficulty with the left shoulder in service, but did not 
report any left shoulder complaints at his separation 
examination nor did he seek treatment for it immediately 
after service.  In 1983, while employed at Johnson and 
Johnson in Chicopee, his arm came out of place, and he was 
treated by the company doctor.  In 1994 he was involved in an 
automobile accident which aggravated his left shoulder 
condition.  He received treatment from Dr. Dodson at that 
time who noted tendonitis, or a partial tear of the rotator 
cuff.  He was receiving treatment for his left shoulder at 
the VAMC with pain medication and exercise therapy.  The 
veteran reported that he was receiving Social Security 
Administration benefits (SSA).  The VAMC treatment records 
and Dr. Dodson's records were used in that determination.

VA medical records reflect that the veteran was seen in 
September and October 1997 for complaints of left shoulder 
pain.  He reported that he had had pain since 1977 when he 
dislocated the shoulder.  He reported that it was again 
dislocated in 1983.  He had had problems since then with the 
left shoulder jumping out of place.  He also had an injury in 
1994.  X-rays taken in December 1997 revealed degenerative 
joint disease and X-rays taken in June 1999 resulted in an 
impression of interval progression of degenerative joint 
disease of the left shoulder as compared with study dated in 
December 1997.

In February 2001, the Board remanded this case for additional 
development.  The Board noted that in the January 1980 rating 
decision, service connection had been denied for a left arm 
disorder and not a left shoulder disorder.  The veteran's 
current claim was for a left shoulder disorder.  As such the 
issue was considered to be a new rather than a reopened 
claim.  It was noted that the veteran had testified that he 
had received treatment at a VA hospital in Rosedale in 1979 
or 1980 and that the RO should obtain records of this 
treatment.

In March 2001, the RO received a copy of the SSA decision 
dated in January 1997 which found the veteran to be disabled 
as of July 26, 1994, due to a severe shoulder injury, 
headaches, and blackouts.  Medical records from Dr. Dodson 
dated in July 1994 reflect that the veteran was involved in 
an automobile accident on July 26, 1994.  His vehicle had 
been struck in the rear and he had suffered a blow to the 
left shoulder, as well as injuries to the neck and back. 

In an SSOC dated in June 2002, the RO noted that the veteran 
had failed to provide the address of the Rosedale VA Medical 
Center (VAMC) and that its efforts to ascertain the location 
of a Rosedale VA medical facility had been unsuccessful.  The 
veteran responded in July 2002, by stating that the VAMC 
identified as Rosedale was actually the Little Rock, 
Arkansas, VAMC on Roosevelt Road.

Subsequently the RO received VAMC Little Rock, Arkansas 
treatment records including an application for treatment 
dated in August 1979 and treatment records from 1980 to 1983.  
This included a March 1982 treatment record for viral 
gastroenteritis, and a July 1983 treatment record for chest 
pain.  There was no treatment records for any shoulder 
disorder.

In an October 2003 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran stated that his 
left shoulder condition began in 1977 when he was involved in 
a fight and fell down dislocating his left shoulder.  Since 
that time he has sometimes had numbness and pain in the 
shoulder area, and he has difficulty lifting the arm over his 
head.  The examiner noted that x-rays previously taken at the 
VAMC, long after the alleged injuries, were normal.  The 
examiner noted that the veteran had a normal gait and stance.  
The muscle development about the shoulder girdle was 
symmetrical with normal internal and external rotation on the 
left side.  The veteran was reluctant to and would not raise 
his humerus above 115 degrees.  ROM of the left shoulder was 
from 0-115 degrees in abduction and elevation.  There was no 
popping or grinding noises noted in the shoulder joint.  The 
veteran was somewhat inconsistent with repeated attempts to 
check ROM of the shoulder.  The examiner opined that based on 
a review of the claims file and medical evidence, it was very 
difficult to relate any current left shoulder condition to 
the in-service injury.  The clinical and radiographic 
findings and associated symptoms were not consistent with a 
history of left shoulder dislocation.  

At the May 2005 hearing, the veteran testified that his left 
shoulder was injured in Europe when he was attacked by 
several other soldiers.  He slipped down on his arm and 
knocked it out of place.  He also noted the shoulder was 
injured when he slipped on a slippery floor after mopping.  
He went to sick call and they put a wrap on it and gave him 
pain medications. 

Based upon the evidence of record, the Board finds that 
entitlement to service connection for a left shoulder 
disorder is not warranted.  The medical evidence fails to 
demonstrate that the veteran's left shoulder disability is as 
a result of any incident of active service.  The October 2003 
VA examiner noted that x-rays previously taken at the VAMC, 
long after the alleged injuries in service occurred, were 
normal  knees and the left shoulder.  The examiner noted that 
the left shoulder muscle development about the shoulder 
girdle was symmetrical with normal internal and external 
rotation.  The examiner opined that based on a review of the 
claims file and medical evidence, that it was very difficult 
to relate any current left shoulder condition to an in-
service injury as the clinical and radiographic findings and 
associated symptoms were not consistent with a history of 
left shoulder dislocation.  The opinion was based upon an 
examination and review of the claims folder. Therefore, the 
Board finds the VA examiner's opinion to be persuasive.

The only evidence tending to relate a left shoulder disorder 
to military service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide medical opinions.  See Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  The preponderance of the evidence is against this 
claim.

III. Service connection -- Gastrointestinal Disorder and 
Heart Disorder.  The veteran seeks service connection for a 
gastrointestinal disorder and heart disorder.  His service 
medical records are negative for any diagnosis of or 
treatment for a gastrointestinal disorder or a heart 
disorder.  On his service separation examination in May 1979, 
examination was entirely normal, and on his concurrent report 
of medical history, he denied any related gastrointestinal or 
heart complaints.

In March 1997, the veteran was admitted to a VAMC for severe 
midepigastric abdominal pain x1 day.  He reported a history 
of chronic abdominal pain over the last several years and 
treatment for gastritis.  He had no history of chest pains 
other than a few months ago when he had chest pain induced by 
playing basketball.  The examiner noted a history of ethanol 
abuse and smoking a pack of cigarettes a day for 20 years.  
The initial impression was of pancreatitis, but an EKG 
indicated he had suffered an extensive acute myocardial 
infarction.  He underwent a coronary angioplasty and stent.  
The diagnosis was coronary artery disease, acute myocardial 
infarction, and gastrointestinal reflux disease (GERD).

In a January 1999 personal hearing at the RO, and a Travel 
Board hearing in November 2000, the veteran offered similar 
testimony.  He testified, in essence, that he had never had 
any gastrointestinal distress, or pain, pressure, or nausea 
prior to "around" 1980.   At that time he was seen at a 
VAMC for treatment of sweating and difficulty breathing.  He 
was treated for a heart condition, which was found to be 
normal.  The assessment was that he probably had gastritis.  
He was treated with Mylanta.  The problem with his digestive 
system has continued since that time and he has been treated 
at the VAMC with Pepcid-AC.  He reportedly saw Dr. M. A. 
Jackson (now deceased) for his stomach problems, but had 
never been referred by him to any gastroenterologist for any 
kind of evaluation.

The Board in February 2001 remanded the case to attempt and 
located additional VA medical records that would corroborate 
the veteran's testimony that treatment began, at least in 
part, for the disorders at issue at a VA hospital in 1979 or 
1980.

Medical records from the VAMC at Little Rock, Arkansas, 
include an application for treatment dated in August 1979 and 
treatment records from 1980 to 1983, including a March 1982 
treatment record for viral gastroenteritis and a July 1983 
treatment record for chest pain.  There was no earlier 
treatment record.

In an October 2003 VA examination, the veteran stated that 
his heart disease was related to diabetes.  He also reported 
that the gastrointestinal disorder began shortly after 
service when he started getting acid reflux.  When questioned 
by the examiner he revised his statement to say that the 
gastrointestinal disorder began in service.  

In a May 2005 Travel Board hearing, the veteran testified 
that shortly after service he started going to VA for 
treatment.  He thought that he had a heart problem because he 
couldn't breathe, was sweating, and had no control over his 
body.  He was brought to the emergency room and was given an 
EKG.  He noted that he had been complaining about such 
symptoms. 

Post service medical records include private and VA medical 
records which note diagnoses of gastroesophageal reflux 
disease; gastritis; acute pancreatitis; peroneal abscesses; 
coronary artery disease; as well as other disorders.  These 
include:

A March 1982 VAMC treatment record for viral 
gastroenteritis.

A July 1983 VAMC treatment record for chest pain.  

A January 1999 VAMC treatment record notes treatment for 
astral gastritis.

A private medical record dated in January 2001, from 
Janelle Van Zandt, M.D., noting a history of coronary 
artery disease, status post (SP) myocardial infarction 
(MI), hypertension, gastritis, and borderline diabetes 
mellitus.  

An April 2004 admitting report from the Arkansas Heart 
Hospital, noting that the veteran developed chest pain 
and recently underwent cardiac catherization at the 
VAMC.  After initial input the examiner's assessment was 
unstable angina pectoris, coronary artery disease, SP 
old MI, SP angioplasty and stent (1997), hypertension, 
diabetes mellitus, hypercholesterolemia, and syncope, 
cause to be determined, rule out tachyarrhythmia or 
seizure.  The discharge summary noted diagnoses of 
coronary artery disease, hypertension, and diabetes 
mellitus.    

In a statement dated in November 2000, Martha Godson wrote 
that she had been a licensed practical nurse in the Chicot 
Memorial Hospital and remembered that in December 1979, the 
veteran reported having abdominal pains.  She suggested he 
take mineral oil with orange juice to cleanse his digestive 
system.  This had no effect and he was advised to seek 
professional help from a doctor.

The veteran did not report any stomach or heart complaints in 
service.  The earliest medical evidence of record regarding a 
gastrointestinal disorder is dated in March 1982 and a heart 
disorder is contained in the 1997 VAMC medical records.  
Those records did not suggest any link between the 
gastrointestinal pathology or heart disease to disease or 
injury in service.  In fact that record was the first 
indication of a heart disorder diagnosed as an MI.  The 
veteran also does not claim any gastrointestinal complaints 
until "the 80s."  He alleges that his heart disorder may be 
secondary to diabetes mellitus.  However as discussed below, 
diabetes mellitus is not a service-connected disability.  

In this case, appellant has not submitted any competent 
evidence showing that he has a stomach disorder or heart 
condition that had an in-service onset.  He is not competent 
to offer a  medical opinion or diagnosis.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the lay evidence of 
record, alone, does not provide a reasonable basis to support 
this claim.  See Grottveit v. Brown, 5 Vet. App. at 93.

After reviewing the totality of the evidence, the Board finds 
service connection for a heart disorder or gastrointestinal 
disorder is not warranted.  The veteran has not presented 
competent evidence indicating he currently has such 
disabilities as a result of his period of service.  

IV. Service connection -- Seizure Disorder.   The service 
medical records are negative for any diagnosis of or 
treatment for a seizure disorder.  The service separation 
examination in May 1979 was normal, and on his concurrent 
report of medical history, he denied any related complaints.

In March 2001, the RO received a copy of a SSA decision dated 
in January 1997, which found the veteran to be disabled as of 
July 26, 1994.  This was apparently as a result of an 
automobile accident occurring on that date.  The medical 
evidence found him to be disabled due to a severe shoulder 
injury, headaches, and blackouts.  

In April 2002, the veteran filed a claim for service 
connection for seizures claimed as blackouts.  He was 
requested to submit evidence in support of his claim by 
letter in June 2002 but failed to respond to the RO's letter.

In a July 2002 rating action, service connection was denied.  
In making that determination the RO noted no evidence of 
treatment in service.  In addition, the veteran denied a 
previous history of seizures or loss of consciousness in a 
February 2002 VAMC clinical visit.  

In a May 2005 Travel Board hearing, the veteran testified 
that he was beginning to have epilepsy.  He testified that 
shortly after service he started falling down and going to VA 
for treatment.    

The Board notes that a review of the veteran's medical 
records does not reveal any diagnosis of a seizure disorder 
or epilepsy.  He apparently has had a history of losing 
consciousness.  The veteran has a long history of alcohol 
abuse and treatment through the VAMC mental health clinic.  
In addition he was determined to be disabled by the SSA as a 
result of a 1994 automobile accident.  One of the listed 
disabilities as a result of that accident was blackouts.  In 
addition he has a history of coronary artery disease, 
hypertension, and diabetes all of which may cause a temporary 
blackout condition.   

The Board further notes that the veteran in a November 2001 
VAMC mental health initial consultation denied any history of 
episodes of loss of consciousness, seizure, or a seizure 
disorder.  

In an April 3, 2004, admitting report from the Arkansas Heart 
Hospital, the examiner noted in the veteran's medical 
history, among his other conditions, a diagnosis of a 
"Seizure disorder." The examiner noted a history of syncope 
but no dizziness.  After initial input the examiner's 
assessment was unstable angina pectoris, coronary artery 
disease, SP old MI, SP angioplasty and stent (1997), 
hypertension, diabetes mellitus, hypercholesterolemia, and 
syncope, cause to be determined, rule out tachyarrhythmia or 
seizure.  The Arkansas Heart Hospital discharge summary dated 
April 19, 2004, noted diagnoses of coronary artery disease, 
hypertension, and diabetes mellitus.  No seizure disorder was 
diagnosed.

After reviewing the evidence of record, the Board finds 
service connection for a seizure disorder is not warranted.  
The veteran has not presented competent evidence indicating 
he currently has such a disability, as both private and VA 
medical evidence of record is negative for a diagnosis of a 
seizure disorder or epilepsy.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, while the veteran has received 
both private and VA medical treatment subsequent to service, 
these records are all negative for a current diagnosis of a 
seizure disorder.  In the absence of a current diagnosis of a 
seizure disorder, service connection for this disability must 
be denied.

The veteran has himself suggested he has a seizure disorder 
as a result of military service; however, as a lay person, 
his statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran has not 
otherwise presented competent evidence of a diagnosis of a 
seizure disorder.

Overall, the preponderance of the evidence is against the 
award of service connection for a seizure disorder, as the 
veteran has not presented a current diagnosis of this 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

V. Service Connection -- Bronchitis.   The veteran's service 
medical records are negative for any diagnosis of or 
treatment for a pulmonary disability.  On his service 
separation examination in May 1979, his respiratory system 
was normal, and on his concurrent report of medical history, 
he did not report any shortness of breath or related 
respiratory complaints.

In April 2002, the veteran filed a claim for service 
connection for bronchitis.  He was requested to submit 
evidence in support of his claim by letter in June 2002 but 
failed to respond to the RO's letter.

In a May 2005 Travel Board hearing, the veteran testified 
that when he was processing out of service a black spot was 
noted on his lung.  He used to cough a lot in service and was 
told he needed to stop smoking.  Nothing was ever said about 
tuberculosis.  He was told he had bronchitis about 10 years 
ago in the VAMC.  

The VAMC clinical medical records reveals that the veteran 
reported a history of smoking a pack of cigarettes a day for 
over 20 years.  While clinical records reveal a diagnosis of 
bronchitis, there is no medical opinion of record which 
connects his current bronchitis to his period of service.

The evidence shows that the veteran has been diagnosed with 
bronchitis; therefore, he satisfies the criterion of having a 
current disability.   The private and VAMC clinical records 
reveal that the veteran complained of shortness of breadth 
and chest pains as early as 1983.  He participated in smoking 
cessation education classes in 2002.  However, the earliest 
evidence of a diagnosis of chronic bronchitis is a November 
2002 VA clinical treatment record noting a history of chronic 
bronchitis.  
There is no medical evidence relating the veteran's 
bronchitis to service. Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran's 
bronchitis is not the result of any event during service.

Although the veteran believes that his bronchitis is related 
to his military service, his statements are not competent 
evidence to establish any such relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his bronchitis is related to his military service.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
bronchitis to his military service, the veteran's claim for 
service connection must fail.  As the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bronchitis the claim must be denied.   
The benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

VI. Service Connection - Diabetes Mellitus.    The record 
shows no treatment for or diagnosis of diabetes mellitus 
during the veteran's military service or within one year of 
separation therefrom.  Additionally, there is no medical 
opinion offered that attributes the onset of diabetes to the 
veteran's period of military service.  Thus, there is no 
basis on which to grant direct service connection. 38 C.F.R. 
§§ 3.303, 3.304, 3.309.

Nevertheless, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2004).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the Vietnam era.  The list of 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents includes type 2 
diabetes mellitus (also known as type II diabetes mellitus or 
adult-onset diabetes).  For service connection to be granted 
for type 2 diabetes mellitus due to an association with 
herbicide agents, it must be manifested to a degree of 10 
percent or more at any time after service.  See C.F.R. § 
3.307(a)(6)(ii) (2004); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary. Id.  Here, however, the 
veteran did not enter service until August 1976 or about 15 
months after the end of the presumptive period.  Nor is there 
evidence of record showing that the veteran was exposed to 
herbicides during service.  

At a May 2005 hearing the veteran testified that prior to 
separation from service he was given a note that said he 
needed to see a physician immediately about diabetes.   He 
saw a doctor about all of his complaints including diabetes 
but "they didn't say anything about the diabetes ...."

The Board notes that during the veteran's August 3, 1976, 
enlistment examination, the examiner noted Glucosuria (sugar 
or albumin in urine).  However, there was no diagnosis of 
diabetes made at that time.  The examiner further noted the 
veteran had no symptoms of diabetes.  As late as 1990, VAMC 
clinical records noted Glucosuria, and added that no symptoms 
of diabetes were present.   

The veteran satisfies the criterion of having a current 
disability as the record shows that he was first diagnosed 
with type II diabetes mellitus in May 2003, as shown in a 
VAMC clinical treatment record.  However, the earliest 
evidence of a diagnosis of diabetes mellitus is approximately 
24 years after the veteran's separation from service in 
August 1979.  The veteran's service medical records show no 
treatment for diabetes mellitus or suspected symptoms of 
diabetes mellitus. There is no medical evidence relating the 
veteran's diabetes mellitus to any event or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence shows that the veteran's diabetes mellitus is 
not the result of any event in active service.

Regarding presumptive service connection for type II diabetes 
mellitus as a result of herbicide exposure, the Board notes 
that there is no evidence that the veteran was exposed to 
Agent Orange or another herbicide during his military 
service.  The veteran's only overseas service was in the 
Germany.

Although the veteran clearly believes that his diabetes 
mellitus is related to his military service, his statements 
are not competent evidence to establish any such 
relationship.  Opinions as to medical diagnosis or causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not shown to be a medical professional, he is not 
competent to make a determination that his diabetes mellitus 
is related to his military service.  See Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.

Because there is no competent evidence relating the veteran's 
diabetes mellitus to his military service, the veteran's 
claim for service connection must fail.  Accordingly, because 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, the claim must be denied.


ORDER

The claim for entitlement to service connection for a 
bilateral knee disorder is reopened. To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a seizure disorder, to 
include epilepsy is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



________________________________   
______________________________
          GARY L. GICK                                        
MICHAEL D. LYON
        Veterans Law Judge                                         
Veterans Law Judge
    Board of Veterans' Appeals                              
Board of Veterans' Appeals


___________________________________________
Veterans Law Judge, Board of Veterans' Appeals
MARK W. GREENSTREET


 Department of Veterans Affairs


